Title: To Thomas Jefferson from Joseph Barnes, 17 August 1793
From: Barnes, Joseph
To: Jefferson, Thomas



Sir
London Augt. 17th 1793

This will be presented to you by Mr. Priestley, Son of the celebrated Doctor Priestley, who goes to the United States to Seek an Asylum for his father, And, who, previous to Making a purchase, Means to visit all those parts of the States which he conceives an object, in order to enable him to determine on the Most eligible place to reside.
I am happy in giving him this Letter to you, not only, from a knowledge of your being the Most competent to advise, but from a full Sense of the pleasure you will receive in giving, And he in receiving your advice on the Object of his Mission. With the highest esteem I am Sir yours most respectfully

Joseph Barnes


P.S. I have not as yet got the afairs of my deceased friend Mr. Rumsey, So arranged, as to give you that Specific information I Wish; however, I find that Messrs. Parker & Rogers have Acknowledged from under their hands, the Practical effect of all Mr. Rumsey’s Machines Stipulated (except the Steam Vessel, the experiments with which are Not finished) to be fully up to contract, And of course the Stipulated Sums due on the Same; but, Not having yet Settled with the Gentlemen in question, I know not what prospect there is of obtaining the Money So due.
’Tis Some time Since I had the pleasure of an interview with Mr. Pinckney, Who received me with much ease And attention; And, who, on my Suggestion, very obligingly promised to write to France for the requisite information relative to Mr. Rumsey’s objects in that country—and added that he Should be happy to Serve me when ever in his power.


J. B.

